OPINION.
Milliken :
The parties having filed a stipulation relative to errors (T) and (2), there is left for consideration only the question of the h'xability of the net income received as a lessee in the year 1920 from ho oil and gas lease here in question. In Terrell Co. v. Commissoiner, 9 B. T. A. 1131, we considered the same question and upon ¿jq.'Uty of the decision of the United States Supreme Court in the *22case of Heiner v. Colonial Trust Co., 275 U. S. 232, we held the net income received to be taxable.

Judgment will be entered on 15 days' notice, under Rule 50.